The tenor of our times is change — accelerating at a pace and on a scale unprecedented in all of human history. In less than a generation, billions have been lifted out of poverty, and billions more have been enabled to connect to each other and to a world of knowledge and ideas in a manner barely imaginable a generation ago. Economic freedom between markets and within them, supercharged by the Internet, innovation and technology, has made possible the longest run of economic progress in the history of the world.
There are threats. At the meeting of the Group of Twenty we focused on how to resist the rising tide of protectionism, which is not a ladder to escape the low-growth trap, but a shovel to dig it deeper. But most important of all is the threat of conflict and instability. Where there is peace and the rule of law applies to both governors and governed, to both large States and small, we have seen remarkable strides in every measure of human progress. But in too many places there is no peace — wars that seem to have no end, intractable disorder that, in a connected world where technology has trumped geography, affects us all.
And yet despite setbacks to secure lasting peace, notably in Syria, over the past five years the United Nations system has produced a global Arms Trade Treaty, a pivotal global agreement on climate change, a transformational set of Sustainable Development Goals and a global blueprint for disaster-risk reduction. These successes add to the less high-profile, but hugely important work of the United Nations in the field — whether it be vaccinating children, helping subsistence farmers to improve their crop yields, facilitating democratic elections or delivering emergency humanitarian support. They demonstrate the approach we need to take as we face the challenges of the future.
We need strength to respond firmly and decisively in the face of tyranny and abuse, to stand up to those who seek to divide societies through terror or to exploit desperation for their own benefit. We need compassion to assist those less fortunate than ourselves and to help rebuild communities that have been devastated by war or natural disasters. And now, more than ever, we need to work together towards common solutions.
That is why Australia’s response to the global surge in migration is based on three pillars. First is strong border controls, with effective measures to combat people-smuggling and terrorism, supported by a planned migration programme. Second is a compassionate humanitarian policy, one that does not focus merely on the numbers that we take in, but offers substantial resettlement programmes and supports those countries hosting large numbers of refugees themselves. The third pillar is effective international and regional cooperation. These three pillars are inherently interlinked. They cannot and do not work in isolation. We believe that in order to secure and maintain public support for immigration, multiculturalism and a generous humanitarian programme, the public needs to know that it is their own Government that controls their borders.
In the year before Australia’s strong border protection policies were introduced, over 25,000 irregular migrants arrived in Australia by boat. Over 1,200 people tragically died as a result, the victims of the criminal enterprises that prey on vulnerable people for profit. Without policies to ensure that we can decide who enters Australia, it would not have been possible for our Government to maintain the world’s third- largest permanent refugee resettlement programme. It would not have been possible for Australia to commit to taking an additional 12,000 refugees displaced by the conflicts in Iraq and Syria, or to increase our broader humanitarian intake by more than 35 per cent.
We are one of the most successful multicultural societies in the world. We are both as old as the oldest continuous human culture of our first Australians and as young as the child in the arms of her migrant parents. We are not defined by race, religion or culture, but by shared political values of democracy, the rule of law and equality of opportunity — a “fair go”. More than a quarter of us were born overseas, almost half of us have a parent born overseas, and each year we welcome around 200,000 permanent migrants to join our 24 million. We have a long experience of, and commitment to, settlement services to ensure that our immigrants, especially refugees, become successfully integrated into our society. We are indeed a nation of immigrants who are as diverse as the society that they have joined.
One such story is that of Aliir Aliir, who grew up in a refugee camp in Kenya after his family fled the bloody civil war in the Sudan. For Aliir, his family, and 150,000 other men, women and children, the Kakuma refugee camp was home. The camp provided the bare necessities of meals and shelter, but sports equipment was unimaginable. Aliir and his friends would improvise with a balloon wrapped in strips of old clothing to serve as a football. He was seven when he and his family came to Australia. Tall, fast and agile, Aliir was a natural for Australian Rules Football, and he has not looked back since he took up the game. Earlier this year, I was delighted when Aliir debuted for the Australian Football League (AFL) team I support, the Sydney Swans. Now 22, Aliir is one of the first Sudanese immigrants to play for the AFL and has become a role model in our multicultural nation, especially for young people in Sydney. There are thousands of migrant stories like Aliir’s — leaders of Government, of business, of science and of the arts.
Australia would not be the country it is today without their contribution. Their stories are our stories, their successes are our successes. Of course, each country must adopt approaches that meet the needs of its own population and geography. But Australia’s experience sheds some light on what the solutions are — strong borders, vigilant security agencies governed by the rule of law, and a steadfast commitment to the shared values of freedom and mutual respect. These are the ingredients of multicultural success. And they are lessons we can share to drive more effective, coordinated approaches to meet our humanitarian responsibilities.
That is why the New York Declaration for Refugees and Migrants (resolution 71/1), adopted here at the United Nations on Monday to drive a more orderly and coordinated approach to migration and refugees, is so important. And that is why Australia and Indonesia, as Co-Chairs of the Bali Process on People Smuggling, Trafficking in Persons and Related Transnational Crime, are working with the countries of our region to protect migrants in vulnerable situations and to combat people-smuggling.
Now we need to see the world as it is, not as we would like it to be, or as we fondly imagine it once was. Secure borders are essential. Porous borders drain away public support for multiculturalism, for immigration and for aid to refugees. Most important of all, the only way to stop the scourge of people-smuggling is to deprive the people-smugglers of their product, and secure borders do just that.
Another fact we must recognize is that, while it would be desirable for more nations to increase their humanitarian intake, as Australia is doing, the truth is that the scale of the refugee and internally displaced persons problem is so great — 65 million — that resettlement in other countries can never come close to being near enough. The most urgent priority is to re-establish stability and ensure security in the regions of conflict and, in addition, ensure that there are greater opportunities for economic advancement in the source countries of so much of this irregular migration. All of this requires cooperation, and that includes, as noted in the New York Declaration for Refugees and Migrants, the willingness of Member States to accept the return of their citizens who do not qualify for protection, whether on a voluntary or involuntary basis.
Regional and national initiatives are crucial in our response to the surge in displaced people. Ultimately, we will find sustainable solutions only by addressing the root causes and drivers of this displacement. The largest of these are conflict and instability. Conflict — in Syria, Iraq, Afghanistan, South Sudan, Libya, Yemen and other countries — is taking an unprecedented toll on innocent civilians who, like all of us, wish to live their lives and raise their families in peace and security.
Australia’s armed forces are supporting the Government of Iraq in its efforts to liberate its territories from Da’esh. In defence of Iraq, we are joining with our coalition partners to defeat Da’esh in Syria. It is of vital importance that Da’esh’s so-called caliphate is defeated in the field. As Nadia Murad said on Monday in the General Assembly (see A/71/PV.3), we must defeat these terrorists, these monsters, who killed or enslaved her family, once and for all. Our support has helped to put Da’esh on the back foot — it has now lost around 50 per cent of its territory in Iraq.
But conflict resolution is not enough. Establishing and maintaining a credible peace in the aftermath of conflict is just as important. In that regard, the United Nations must play a vital role in building and sustaining peace.
Australia is proud to have worked with Angola to facilitate a resolution to reform the United Nations peacebuilding architecture. As the sixth-largest donor in 2015, Australia is pleased to be a key supporter of the Peacebuilding Fund, which provides crucial assistance to peace agreements and supports capacity-building and rule-of-law projects in post-conflict societies. The United Nations role illustrates that vigilance against the risk of new conflicts requires investing in and protecting the international rules-based order.
We were all reminded of that recently when North Korea launched three medium-range ballistic missiles. Days later, Pyongyang conducted what we understand to be its largest-ever nuclear test. The provocative and dangerous actions of this rogue State breach unanimously agreed Security Council resolutions and threaten global peace and security. This shows why it was important for Australia and Myanmar to secure agreement at the East Asia Summit on a new commitment to end the proliferation of nuclear weapons and to work to support non-proliferation. Such provocation requires action, and Australia will work with the Security Council to support additional sanctions against North Korea.
It is this maturity and honesty that Australia would bring to the Human Rights Council should we be elected for our first-ever term, from 2018 to 2020. Rather than denying problems, we will seek to identify them, address them and learn from them. And we will hold others to the same standard as we hold ourselves.
Australia has prioritized five key areas in our approach to human rights: gender equality, governance, freedom of expression, the rights of indigenous peoples, and strong national human rights institutions and capacity-building. We are committed to providing principled and pragmatic leadership across these five areas — both through our actions at home and our advocacy and cooperation abroad. Over the course of the next decade and beyond, working together to combat terrorism and conflict, prevent global health pandemics, ensure universal access to clean water and sanitation, and address climate change will require enhanced global cooperation.
I do not need to reiterate the significance and complexity of the threat of climate change. We all understand what is at stake: the future of generations around the globe and the well-being of our planet itself. If we are to be successful, we must all, every one of us, act together to build a better world. And we are. The Paris Agreement last year was a shining example of global cooperation for the common good. In a historic display of commitment, over 170 nations signed the Paris Agreement in New York in April. Even more have submitted plans for action, and Australia will play its part. We are committed to ratifying the Paris Agreement, and we are confident that we will meet our ambitious 2030 target of cutting our per capita emissions by 52 per cent — just as we will meet and beat our Kyoto Protocol commitments.
Australia has also increased the profile of climate change in our overseas aid programme, including through our $200 million commitment to the Green Climate Fund, because we know climate change amplifies many development challenges. We also know that our commitment to action creates new opportunities for innovation and growth, which means more jobs.
We are combining reductions in emissions with strong economic growth, which, from a rate of 2 per cent a year ago, has been running at 3.3 per cent over the past year. Our new cities policy, too, is focused on clean development, enhanced amenity, sustainability and livability. And, as the land of droughts and flooding rains, we have learned how to make every drop count and share our experience in water management with other nations, including earlier today at the High-level Panel on Water.
It would be remiss of me not to offer our deepest thanks to Secretary-General Ban Ki-moon for his leadership and his commitment to addressing, over the past decade, so many of the challenges I have mentioned here. The Secretary-General leaves an important legacy that his successor must now take forward with the international community. And as his successor does so, we, the United Nations, must stay the course. We must remain committed to displaying sufficient strength and courage to do what is needed in the face of great adversity. We must continue to show the compassion and understanding needed to ensure that our societies are inclusive, diverse and resilient. And we must continue to cooperate at the regional and international levels to find common solutions to these global challenges. I am confident that together, as the United Nations, we will ensure a better future for all.
